Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 and 21-25 renumbered as 1-20 respectively are allowable.

The following is an examiner’s statement of reasons for allowance:  With respect to claims 1 and 21, the recitation of a hold lock mechanism comprising a grip assembly mounted to a vehicle body and including a pair of grip member configured to releasably grip a door component and a hook provided on one of the grip members, a release assembly mounted to the door component and including a release member configured to releasably engage the hook, the door component has a cavity, the release member is movably received in the cavity and the hook is configured to move between an advanced position which receives the hook in the cavity of the door component and a retracted position in which the hook is released from the door component is seen as an unobvious improvement over the art of record.  With respect top claim 11, the recitation of a vehicle comprising a vehicle body, a vehicle door attached to the vehicle body, a rail mounted to the vehicle body, a roller unit mounted on the vehicle door and configured to move along the rail, a hold lock mechanism configured to releasably hold the roller unit in a position of the vehicle with the hold lock mechanism further comprising a grip assembly mounted on the vehicle body and including a pair of grip member configured to releasably grip the roller unit and a hook movably mounted on one of the grip members and a release assembly mounted on the roller unit and including a release member configured to releasably engage with the hook is seen as an unobvious improvement over the art of record.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634